Citation Nr: 0734948	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia patella of the right 
knee (hereinafter right knee disability).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia patella of the left knee 
(hereinafter left knee disability).  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1989 to 
April 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the RO, which 
granted a 10 percent rating for service-connected left knee 
disability, effective on the date of claim or February 19, 
2003, and denied an evaluation in excess of 10 percent for 
service-connected right knee disability.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2007, and a copy of the transcript is of record.  Submitted 
at the hearing was information on the veteran's attempt to 
obtain employment with the United States Postal Service and a 
waiver of RO review.  


FINDINGS OF FACT

1.  The service-connected right knee disability is not shown 
to be productive of limitation of flexion to more than 115 
degrees or extension to more than 0 degrees, and there is no 
instability or subluxation.  

2.  The service-connected left knee disability is not shown 
to be productive of limitation of flexion to more than 125 
degrees or extension to more than 0 degrees, and there is no 
instability or subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5299-5260, 5261 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5299-5260, 5261 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In May 2004, the RO sent the veteran a letter in which she 
was informed of the requirements needed to establish 
entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was added to 
the claims files after May 2004.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in her 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of her claims was granted.  However, as his claims are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in April 2003, June 2004, and January 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her September 2007 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


Schedular Criteria

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  


Analysis

The veteran's service-connected knee disabilities are each 
assigned a 10 percent evaluation under Diagnostic Codes 5299-
5260.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5260 indicates that the 
disability has been rated as analogous to recurrent 
limitation of motion.  See 38 C.F.R. §§ 4.20, 4.27 (2007).   

When examined by VA in April 2003, the veteran complained of 
pain, locking, stiffness and popping in the knees.  An 
examination revealed his motion from 0 to 115 degrees in the 
right knee and from 0 to 130 degrees on the left with some 
popping on the right.  Strength in the lower extremities was 
5/5 and reflexes were 1+.  Right knee strain was diagnosed.  

On VA examination in June 2004, the veteran said that her 
knees had gotten worse since her last rating with daily pain 
but no flare-ups in the right knee and intermittent flare-ups 
of pain in the left knee.  Her knee pain was made worse by 
sitting, driving, stair climbing and prolonged walking.  Her 
employment was not adversely affected by her knees.  

The examination in June 2004 revealed a normal gait with no 
obvious edema or effusion, mild tenderness in the popliteal 
aspect of the knees, positive patellar compression and 
bilateral pain.  The range of motion was from 0 to 129 
degrees on the right and from 0 to 128 degrees on the left, 
with pain on both sides beginning at 110 degrees.  Repetitive 
testing did not cause fatigue or incoordination.  The X-ray 
studies of the knees were normal.  Bilateral chondromalacia 
patella was diagnosed.  


Also on file are records from November 2003 to July 2005 
showing that the veteran requested to be absent from work due 
to a serious health condition that made her unable to perform 
her job for a total of 202.5 hours.  

When seen at VA orthopedic consultation in January 2005, the 
veteran complained of constant bilateral knee pain of two 
weeks duration, worse after sitting for long periods or using 
stairs.  She denied locking or instability but did have 
popping.  An examination revealed minimal crepitus of the 
right knee and positive patellar compression test.  The X-ray 
studies were noted to be normal.  

The veteran was seen later in January 2005 for physical 
therapy.  Motion of the knees was from +5 to 130 degrees, 
bilaterally, with bilateral lower extremity strength of 5/5, 
unremarkable gait and good straight leg raising bilaterally.  

The assessments were those of physical therapy diagnosis of 
osteoarthritis; Appley's test positive on the right and 
bilateral tenderness to palpation; all other objective 
measurements within normal limits.  

On VA examination in January 2007, the veteran complained of 
constant pain in the left knee, described as a 9 out of a 
maximum scale of 10, and of intermittent pain in the right 
knee, approximately a 7 out of 10.  There was pain after 
walking one block, after sitting for more than 2 hours, or 
when going up or down stairs.  She was working full time in 
customer service.  Although she talked about locking of the 
knees, the examiner concluded that her problem was actually 
pain on straightening and not locking.  

An examination of the knees in January 2007 showed a slightly 
antalgic gait favoring the left knee.  The bilateral range of 
motion was 0 to 125 degrees with pain; there was no atrophy, 
instability or subluxation.  Hamstring strength was 3/5 and 
quadriceps strength was 5/5.  Joint function was noted to be 
limited by pain, fatigability and lack of endurance.  The X-
ray studies showed normal patellofemoral joints with minimal 
medial tibial spur formation, and slight medial joint space 
narrowing on the left.  Patellofemoral pain syndrome was 
diagnosed.  The examiner concluded that the degree of change 
on the x-ray did not warrant a diagnosis of degenerative 
osteoarthritis and the evidence did not show chondromalacia 
patella.  

When comparing the above findings to the rating schedule, the 
Board would note that motion of either knee was from 0 
degrees to 125 degrees in January 2007, and was from 0 
degrees to at least 115 degrees on each of the examinations 
on file.  Consequently, a rating in excess of 10 percent 
under the provisions of Diagnostic Codes 5260 and 5261 is not 
assignable for either knee.  

A rating in excess of 10 percent is also not warranted under 
Diagnostic Code 5257 because there was no lateral instability 
or recurrent subluxation on VA examinations in April 2003, 
June 2004, or January 2007.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an increased evaluation is not warranted 
for either knee disability under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262 (2007).  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

As limitation of range of motion of each of the veteran's 
knees is not sufficient to warrant a compensable rating, the 
Board would note that the 10 percent ratings for the service-
connected knee disabilities are for functional impairment due 
to pain and weakness under the factors noted in DeLuca.  

Consequently, because pain and weakness have already been 
taken into consideration in assigning compensable evaluations 
for the veteran's service-connected knee disabilities, an 
increased evaluation is not currently warranted under DeLuca.  

Finally, the Board finds that, because neither limitation of 
flexion nor limitation of extension of either leg warrants a 
compensable evaluation under the rating schedule, a higher 
rating is not warranted for either service-connected knee 
disability based on the language of VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261.  

In deciding this case, the Board has considered the testimony 
and written statements of the veteran and the April 2006 
statement in support of the veteran's claim from a coworker.  
The veteran testified in September 2007 that the prior VA 
examination was inadequate because the examiner was rude and 
did not really listen to her complaints.  

Although the veteran did not specifically identify the VA 
examination to which she was referring, the Board would note 
that the decisions in this case are based on the recent 
medical evidence as a whole, which includes several VA 
examination reports.  Moreover, the Board notes that the 
January 2007 VA examination was very comprehensive, with a 
seven page report that includes the veteran's complaints of 
pain and functional impairment.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
knee disabilities at issue, but the medical evidence reflects 
that those manifestations are not present in this case, as 
discussed above.  

Although the evidence on file shows multiple requests for 
leave from work between November 2003 and July 2005 and some 
functional impairment was reported on VA examination in 
January 2007, the Board notes that the veteran was working 
full time when examined in January 2007.  Consequently, the 
Board finds that there is no evidence demonstrating that 
either of the service-connected knee disabilities markedly 
interferences with employment.  

Further, there is no evidence that the veteran has been 
hospitalized due to either of the service-connected 
disabilities at issue.  Accordingly, the RO's decision not to 
submit this case for extraschedular consideration was 
correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against each of the veteran's claims for 
an increased evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation in excess of 10 percent for the 
service-connected right knee disability is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected left knee disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


